DETAILED ACTION
This action is in response to the Application filed on 04/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022, 04/29/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8 – 9, and 15 – 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,436,823; (hereinafter Araki), cited by Applicant(s).

Regarding claim 1,  Araki [e.g. Figs. 4-7D] discloses a power conversion device [e.g. 2] connected in parallel to a second power conversion device [e.g. 3], comprising: power conversion circuitry [e.g. shown in Fig. 4; 21T-26T] configured to perform power conversion by changing a connection state between first multiple lines on a primary side [e.g. 1 by ON/OFF operation] and second multiple lines on a secondary side [e.g. 21C-23C]; baseline selection circuitry [e.g. Fig. 6, 14a] configured to select one of the second multiple lines on the secondary side as a baseline [e.g. Fig. 7B, Pu long ON (fixed) and col. 3, lines 24 – 29 recites “within one carrier (triangular wave) period, one of the three arms is fixed to one of the two polarities of the DC power source, and switching is effected on the two remaining arms, once for each of the upper and lower arms, two times in total, whereby a desired output voltage is obtained”]; and partial modulation control circuitry [e.g. Fig. 5; 28] configured to control the power conversion circuitry to maintain a state in which the baseline is connected to one of the first multiple lines on the primary side and to change a connection state between other second multiple lines on the secondary side and the first multiple lines on the primary side [e.g. Figs. 7B-7D], wherein the baseline selection circuitry is further configured to switch a line selected as the baseline based on a switching timing [e.g. carrier signal  St] used by second baseline selection circuitry of the second power conversion device [e.g. Fig. 5; used by 15, 16]  to select a second baseline [e.g. Fig. 7C; PV long ON (fixed)].

Regarding claim 6,  Araki [e.g. Figs. 4-7D] discloses a power conversion system, comprising: at least two power conversion devices including the power conversion device of claim 1 and the second power conversion device.

Regarding claim 8, Araki [e.g. Figs. 4-7D] discloses wherein the second baseline selection circuitry of the second power conversion device [e.g. Fig. 5; 15, 16] switches the line selected as the baseline based on a phase of a current command value on the secondary side [e.g. Iref].

Regarding claim 9,  Araki [e.g. Figs. 4-7D] discloses a power conversion method, comprising: in a first power conversion device [e.g. 2] connected in parallel to a second power conversion device [e.g. 3], performing power conversion by causing power conversion circuitry to change a connection state between first multiple lines on a primary side [e.g. 1 by ON/OFF operation] and second multiple lines on a secondary side [e.g. 21C-23C]; selecting one of the second multiple lines on the secondary side as a baseline [e.g. Fig. 7B, Pu long ON (fixed) and col. 3, lines 24 – 29 recites “within one carrier (triangular wave) period, one of the three arms is fixed to one of the two polarities of the DC power source, and switching is effected on the two remaining arms, once for each of the upper and lower arms, two times in total, whereby a desired output voltage is obtained”]; and causing the power conversion circuitry to perform partial modulation including maintaining a state in which the baseline is connected to one of the first multiple lines on the primary side and changing a connection state between other second multiple lines on the secondary side and the first multiple lines on the primary side [e.g. Figs. 7B-7D], wherein the selecting comprises switching a first line selected as the baseline based on a switching timing [e.g. carrier signal  St] of a second line selected as a second baseline [e.g. Fig. 7C; PV long ON (fixed)] by the second power conversion device [e.g. Fig. 5; used by 15, 16]  .

Regarding claim 15, Araki [e.g. Figs. 4-7D] discloses wherein the second power conversion device switches the line selected as the baseline based on a phase of a current command value on the secondary side [e.g. Iref].

Regarding claim 16,  Araki [e.g. Figs. 4-7D] discloses a non-transitory computer readable medium having stored thereon a program that when executed by processing circuitry causes the processing circuitry to implement a power conversion method comprising: in a first power conversion device [e.g. 2] connected in parallel to a second power conversion device [e.g. 3], instructing performance of power conversion by causing power conversion circuitry to change a connection state between first multiple lines on a primary side [e.g. 1 by ON/OFF operation] and second multiple lines on a secondary side [e.g. 21C-23C]; instructing selection of one of the second multiple lines on the secondary side as a baseline [e.g. Fig. 7B, Pu long ON (fixed) and col. 3, lines 24 – 29 recites “within one carrier (triangular wave) period, one of the three arms is fixed to one of the two polarities of the DC power source, and switching is effected on the two remaining arms, once for each of the upper and lower arms, two times in total, whereby a desired output voltage is obtained”]; and causing the power conversion circuitry to perform partial modulation including maintaining a state in which the baseline is connected to one of the first multiple lines on the primary side and changing a connection state between other second multiple lines on the secondary side and the first multiple lines on the primary side [e.g. Figs. 7B-7D], wherein the selection comprises switching a first line selected as the baseline based on a switching timing [e.g. carrier signal  St] of a second line selected as a second baseline by the second power conversion device [e.g. Fig. 5; used by 15, 16]  to select a second baseline [e.g. Fig. 7C; PV long ON (fixed)].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akari in view of US Pub. No. 2018/0269771; (hereinafter Mori).
	
Regarding claim 7, Akari fails to disclose wherein the second baseline selection circuitry of the second power conversion device switches the line selected as the baseline based on a phase of a voltage command value on the secondary side.
	Mori [e.g. Fig. 1] teaches wherein the second baseline selection circuitry [e.g. 7b] of the second power conversion device [e.g. 4b] switches the line selected as the baseline [e.g. Sup2, Sun2 controlled by Qup2 and Qun2 (Fig. 6A-6B)] based on a phase of a voltage command value on the secondary side [e.g. Vu2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Akari by wherein the second baseline selection circuitry of the second power conversion device switches the line selected as the baseline based on a phase of a voltage command value on the secondary side as taught by Mori in order of being able to reduce noise at the AC output side.

Regarding claim 14, Akari fails to disclose wherein the second power conversion device switches the line selected as the baseline based on a phase of a voltage command value on the secondary side.
Mori [e.g. Fig. 1] teaches wherein the second power conversion device [e.g. 4b] switches the line selected as the baseline [e.g. Sup2, Sun2 controlled by Qup2 and Qun2 (Fig. 6A-6B)] based on a phase of a voltage command value on the secondary side [e.g. Vu2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Akari by wherein the second power conversion device switches the line selected as the baseline based on a phase of a voltage command value on the secondary side as taught by Mori in order of being able to reduce noise at the AC output side.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 2 – 5, 10 – 13 and 17 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: switching information acquisition circuitry configured to acquire information about a scheduled timing used by the second baseline selection circuitry of the second power conversion device, wherein the baseline selection circuitry is further configured to switch the line selected as the baseline when the scheduled timing acquired by the switching information acquisition circuitry is achieved”.
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: pulse generation circuitry configured to generate, in synchronization with a carrier wave, a pulse signal that causes the power conversion circuitry to change the connection state between the first multiple lines on the primary side and the second multiple lines on the secondary side; circulating current monitoring circuitry configured to acquire a monitoring value corresponding to a circulating current between the power conversion device and the second power conversion device; and carrier wave changing circuitry configured to change at least one of a phase and a period of the carrier wave to reduce the circulating current based on the monitoring value acquired by the circulating current monitoring circuitry”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: full modulation control circuitry configured to control the power conversion circuitry to change the connection state between the second multiple lines on the secondary side and the first multiple lines on the primary side; and a modulation scheme switching circuitry configured to switch a modulation scheme of the power conversion circuitry to either modulation by the partial modulation control circuitry or modulation by the full modulation control circuitry, wherein the modulation scheme switching circuitry is further configured to switch the modulation scheme based on a timing at which second modulation scheme switching circuitry of the second power conversion device switches the modulation scheme”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: acquiring information about a scheduled timing of the second power conversion device, wherein the selecting further comprises switching the line selected as the baseline when the acquired scheduled timing is achieved.”.
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: generating, in synchronization with a carrier wave, a pulse signal that causes the power conversion circuitry to change the connection state between the first multiple lines on the primary side and the second multiple lines on the secondary side; acquiring a monitoring value corresponding to a circulating current between the first power conversion device and the second power conversion device; and changing at least one of a phase and a period of the carrier wave to reduce the circulating current based on the acquired monitoring value”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “controlling the power conversion circuitry to change the connection state between the second multiple lines on the secondary side and the first multiple lines on the primary side; and switching a modulation scheme of the power conversion circuitry to either partial modulation or full modulation, wherein the switching the modulation scheme is based on a timing at which the second power conversion device switches the modulation scheme”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method further comprises instructing acquisition of information about a scheduled timing of the second power conversion device, and the selection further comprises switching the line selected as the baseline when the acquired scheduled timing is achieved”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method further comprises instructing generation of, in synchronization with a carrier wave, a pulse signal that causes the power conversion circuitry to change the connection state between the first multiple lines on the primary side and the second multiple lines on the secondary side, instructing acquisition of a monitoring value corresponding to a circulating current between the first power conversion device and the second power conversion device, and instructing change of at least one of a phase and a period of the carrier wave to reduce the circulating current based on the acquired monitoring value”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method further comprises instructing control of the power conversion circuitry to change the connection state between the second multiple lines on the secondary side and the first multiple lines on the primary side, and instructing switching of a modulation scheme of the power conversion circuitry to either partial modulation or full modulation, and the switching the modulation scheme is based on a timing at which the second power conversion device switches the modulation scheme”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838